Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/24/2019 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Ashley Sperbeck on 01/27/2022.  Claims 1 and 3 are allowed.
 
Claim 1.  (Currently Amended) A method of genetic modification of an organism to produce a better tasting organism, the method comprising: identifying at least one genomic location of the organism, wherein the at least one genomic location corresponds to a geosmin synthase gene, a germacradienol synthase gene, methylisoborneol (MIB) synthase gene or 2-MIB synthase gene, 2-pentylfuran synthase gene or 2-pentylfuran producing gene, spermidine synthase gene, spermine synthase gene, theospermine synthase gene, diamine oxidase gene, histamine N-methyltransferase gene, beta-ionone synthase gene, a dimethylsulfoniopropionate lyase -gene wherein the encoded enzyme , and wherein the organism is algae.
 
Claims 2 and 4-16.  (Canceled) 
 

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance.  While Cane et al. (US Patent No. 8535883) teach a method of detecting a geosmin producing microorganism and a 2-methylisoborneol producing microorganism in a sample, comprising the steps of: a) amplifying nucleic acids in the sample in the presence of at least one geosmin synthase nucleic acid primer and at least one 2-methylisoborneol synthase nucleic acid primer to thereby generate amplified products; and b) detecting a geosmin synthase nucleic acid and a methylisoborneol synthase nucleic acid in the amplified products, whereby the presence of the geosmin synthase nucleic acid and the 2-methylioborneol synthase nucleic acid in the amplified products detects the geosmin knocking out or making non-functional at least one genomic location or in the alternative, upregulating or downregulating the at least one genomic location to remove unwanted traits from the organism, wherein the unwanted traits comprise aroma and taste, and wherein the organism is algae.  Therefore, the claimed invention is novel and unobvious over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached between 9:00 to 5:30 on Monday-Friday.

Information regarding the status of an application may be obtained from the Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE W LEE/
Examiner, Art Unit 1656

/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656